Citation Nr: 0013875	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-10 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
low back disability.

2.  Entitlement to an initial, compensable rating for 
prostatitis with left varicocele and testicular pain.

3.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 for multiple, noncompensable disabilities.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1993 to 
February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Nashville 
Regional Office (RO) September 1997 rating decision which 
granted service connection for chronic low back strain and 
prostatitis with left varicocele and testicular pain 
(assigning each a noncompensable rating) and denied a 
compensable rating under 38 C.F.R. § 3.324 and service 
connection for bilateral hearing loss and right hip 
disability.

At the January 2000 Travel Board hearing, the veteran 
withdrew from appellate consideration the claim of service 
connection for chronic right hip disability.  38 C.F.R. 
§ 20.204 (1999).

Appellate consideration of entitlement to a compensable 
rating for low back disability is held in abeyance pending 
completion of the development requested in the remand below.  
With regard to the claim of compensation under 38 C.F.R. 
§ 3.324, the Board finds it appropriate to forego 
adjudication of this issue while the claim of a compensable 
rating for chronic low back disability is under active 
consideration by the RO, as adjudication of the increased 
rating claim may affect the outcome of the claim for benefits 
under 38 C.F.R. § 3.324.

In November 1999, the veteran submitted additional evidence 
which was not previously of record, consisting of private 
medical records from August 1998 to October 1999.  Initial 
consideration of this evidence by the RO was waived in 
writing by the veteran under 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's service-connected prostatitis with left 
varicocele and testicular pain is manifested by pain and 
recurrent swelling, but there is no evidence of voiding 
dysfunction, urinary tract infections, or complete testicular 
atrophy.

2.  There is a current medical diagnosis of bilateral hearing 
loss, and the evidence shows that it likely resulted from 
excessive, in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for prostatitis 
with left varicocele and testicular pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7523, 7527 (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss developed as a result of 
excessive noise exposure in active wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of a compensable rating for his service-
connected prostatitis with left varicocele and testicular 
pain is well grounded, Murphy v. Derwinski, 1 Vet. App. 78 
(1990), as it stems from the rating initially assigned at the 
time of the September 1997 grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once determined 
that a claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under ordinary conditions of daily life.  38 C.F.R. 
§ 4.10.  If there is a question as to which of two 
evaluations is applicable, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for prostatitis with left varicocele and 
testicular pain was granted by RO rating decision in 
September 1997, and a noncompensable rating was assigned.  
That decision was based on the service medical records 
showing in-service onset and treatment of recurrent 
testicular pain and left testicular varicocele; on service 
separation medical examination in January 1997, the veteran 
reported left testicle pain, and the diagnosis was left 
varicocele with tenderness.

On VA medical examination in August 1997, the veteran 
reported constant left testicle pain and recurrent swelling 
since service and having been informed that the only cure for 
the condition would be to remove the testicle (which he did 
not want because he was afraid of being unable to have 
children).  On examination, the testicles were firm and 
rubbery, and there was no evidence of atrophy or absence of 
the testicles (each testicle measured 4 centimeters in length 
but the left testicle was lower than the right); ultrasound 
study of the scrotum showed left varicocele.  Chronic left 
testicular pain with intermittent swelling was diagnosed.

Medical records from Erlanger Health System (EHS) in June 
1998 show emergency room treatment due to left testicle pain.  

VA medical records in June 1998 show treatment associated 
with left varicocele pain, which the veteran reportedly 
experienced, intermittently, for 5 years; the day prior to 
this treatment, he reportedly sought emergency room treatment 
at EHS due to severe pain and was given pain medication; on 
examination, there was no evidence of swelling, erythema, or 
heat, but palpation of the left testicle was productive of 
sensation of "mild bag of worms;" the clinical assessment 
was left varicocele, by history.

Medical records from C. Wagg, M.D., from August 1998 to 
October 1999 reveal intermittent treatment associated with 
various symptoms and illnesses, and include a November 1998 
report of testicular pain, and diagnoses of left varicocele.

At the January 2000 Travel Board hearing, the veteran 
testified that he experienced constant mild dull and 
occasional sharp pain of the testicles.  Reportedly, he was 
informed by a physician that his left varicocele affected his 
sperm count, and he indicated that he anticipated having to 
undergo surgery in the future to increase his sperm count in 
order to be able to have children.  

Currently, the veteran's service-connected prostatitis with 
left varicocele and testicular pain is evaluated under 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (injuries, 
infections, hypertrophy, post-operative residuals of prostate 
gland injuries), and a noncompensable evaluation is assigned.  
Under Code 7527, disabilities involving prostate gland are to 
be rated based on voiding dysfunction or urinary tract 
infection, whichever is predominant.

Under Diagnostic Code 7523, complete atrophy of testes, a 
noncompensable rating is of application where one testicle is 
completely atrophied; if both testes are completely 
atrophied, a 20 percent rating will be assigned.  

Based on the evidence of record, as discussed above, the 
Board finds that a compensable rating for the service-
connected prostatitis with left varicocele and testicular 
pain is unwarranted in this case.  The evidence does not 
indicate (nor has it been contended by or on behalf of the 
veteran) that the disability is associated with any voiding 
dysfunction or urinary tract infections; thus, a compensable 
rating is unavailable based on such impairment.  Although the 
evidence shows the presence of left varicocele, associated 
with symptoms of recurrent pain and swelling of the left 
testicle (the symptoms were described by the veteran as 
constant, mild dull pain and occasional sharp pain), he has 
not required any surgical treatment or extensive inpatient or 
outpatient medical treatment for the condition.  The evidence 
does not indicate that he has lost function of the left 
testicle, that the service-connected disability is associated 
with complete atrophy of both testicles, or that there is any 
functional impairment.  Thus, the criteria for a compensable 
rating for prostatitis with left varicocele and testicular 
pain are not met.  38 C.F.R. § 4.115b.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a compensable rating for the 
service-connected prostatitis with left varicocele and 
testicular pain; thus, there is no question as to which of 
two evaluations should be applied, and 38 C.F.R. § 4.7 (1999) 
is inapplicable.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not include a 
service entrance medical examination report.  In August 1995, 
a reference audiogram noted that he was routinely exposed to 
hazardous noise, and that he used unapproved hearing 
protection; on examination, his hearing acuity was impaired, 
bilaterally.  On service separation medical examination in 
January 1997, he reported having hearing loss; on 
examination, auditory thresholds at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 20, 30, 25, 10, and 20 decibels, 
respectively, in the right ear, and 30, 35, 35, 30, and 25 
decibels, respectively, on the left; left ear hearing loss 
was diagnosed.

On VA audiological examination in August 1997, the veteran 
indicated that he was exposed to excessive noise from 
aircraft and ambulances in service and that he was informed 
he had hearing loss at the time of separation from service.  
On examination, auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 20, 20, 15, 5, and 25 decibels, 
respectively, in the right ear, and 15, 15, 10, 10, and 0 
decibels, respectively, on the left; speech recognition 
ability using the Maryland CNC test was 92 percent correct in 
the right ear, and 96 percent correct on the left.  Normal 
hearing with a noise notch centered at 4,000 Hertz in the 
right ear, and normal hearing sensitivity in the left ear 
were diagnosed.  

At the January 2000 Travel Board hearing, the veteran 
testified that he was exposed to aircraft noise for prolonged 
periods while working in "medevac" units in service, 
believing that his impaired hearing was related to such in-
service noise exposure.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for bilateral hearing loss.  In 
particular, there is no evidence of hearing impairment prior 
to, or at the time of, service entrance.  As discussed above, 
the veteran's service medical records show that he was 
routinely exposed to hazardous noise in service (supported by 
August 1995 clinical findings of impaired hearing), and left 
ear hearing loss was diagnosed on service separation medical 
examination in January 1997 (supported by audiometry 
findings).  Although left ear hearing loss was not shown on 
VA audiological examination in August 1997 (a few months 
after service separation), he filed his service connection 
claim in March 1997 (about a month after separation from 
service), left ear hearing loss disability was shown shortly 
prior to service separation, and he testified in January 2000 
that he experienced hearing impairment since noise exposure 
in service.  The Board finds such evidence sufficient for the 
award of service connection for left ear hearing loss.  See 
Hampton v. Gober, 10 Vet. App. 481 (1997) (although chronic 
knee disability was not diagnosed on VA medical examination a 
few months after service separation, such disability was 
diagnosed at the time of service separation, and the veteran 
filed his service connection claim one month after separation 
from service).

With regard to the veteran's right ear hearing loss, although 
such disability was not diagnosed during active service, his 
service medical records document routine exposure to 
hazardous noise; impaired right ear hearing was shown in 
August 1995, right ear hearing loss was shown on VA 
audiological examination in August 1997 (speech recognition 
ability using the Maryland CNC test was 92 percent correct in 
that ear, showing hearing loss disability under 38 C.F.R. 
§ 3.385), and he testified in January 2000 that he 
experienced impaired ability to hear since service.

Overall, there is a clear diagnosis of a hearing loss 
disability, the veteran is shown to have been exposed to 
hazardous noise from aircraft during service, and the 
evidence indicates that his hearing loss is likely the result 
of in-service noise exposure.  Resolving the benefit of the 
doubt in his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for prostatitis with left varicocele and 
testicular pain is denied.

Service connection for bilateral hearing loss is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The veteran's claim of a compensable rating for the service-
connected low back disability is well grounded, Murphy, 
1 Vet. App. 78, as it stems from the rating initially 
assigned at the time of the September 1997 grant of service 
connection therefor.  Shipwash, 8 Vet. App. 218.  If a claim 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, see 38 U.S.C.A. 
§ 5107(b), which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 
1 Vet. App. 121 (1991).

Most recently, a VA orthopedic examination was performed in 
July 1997, showing impaired range of motion of the low back 
and diagnosing chronic low back syndrome; X-ray study of the 
lumbosacral spine did not reveal any abnormality.

Post-service medical evidence reveals intermittent treatment 
associated with recurrent low back pain and functional 
impairment.  In December 1997, the veteran sustained back 
strain at work, resulting in increased pain.  February 1999 
magnetic resonance imaging (MRI) study of the lumbar spine 
showed small protruding herniated nucleus pulposus at L3-4 
and L4-5.

At the Travel Board hearing in January 2000, the veteran 
testified that he experienced recurrent low back pain and 
functional impairment associated with physical activity, 
suggesting that the severity of pain and impairment 
intensified since the last VA orthopedic examination in July 
1997.  He indicated that the disability was now shown to be 
associated with a herniated disc.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, a thorough, contemporaneous evaluation of the 
service-connected low back disability is now warranted.  
Green, 1 Vet. App. 121.  

While the veteran sustained work-related back trauma in 
December 1997 and herniated nucleus pulposus was not shown by 
objective evidence prior to February 1999, it is not clear 
whether the discs were herniated as a result of the post-
service work injury, or whether the herniation is a part of 
the service-connected low back disability which simply 
remained undetected prior to February 1999 (there is no 
evidence of any MRI studies of the lumbar spine prior to 
February 1999).  Thus, the nature of the symptoms associated 
with the service-connected low back disability and the degree 
of any functional impairment associated therewith should be 
addressed on orthopedic examination.  

The remaining issues on appeal are REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for the service-connected low back 
disability since July 1997.  After any 
necessary information and authorizations 
are obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, (not already of record) should 
be obtained and added to the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examination report should include a full 
description of all pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report must reflect a review of the 
claims folder.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his service-
connected low back disability and 
provide an opinion as to whether there 
is adequate pathology present to support 
each subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.  Symptoms associated with the 
service-connected low back disability 
should be distinguished from any other 
nonservice-connected symptomatology.  If 
it is impossible to so distinguish the 
symptoms, the examiner should so state 
for the record.

3.  The RO's review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40 and 
4.45, and specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
compensation under 38 C.F.R. § 3.324, as 
necessary.

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

